DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the previously applied 103 rejection is improper.  It is argued that if a prima facie case of obviousness is not met then they do not need to provide any evidence.
Applicant argues that the references do not teach a mixture of sodium sulphite and sodium bisulphite in a reactor and subsequently grinded in a refiner.  
In this regards the Examiner respectfully disagrees.  Rahkila teaches the act of impregnating the material with the solution in an impregnation stage and then adding more chemicals into the refining stage.  This is the exact same thing as being claimed.  The reference utilizes the specific term of an impregnation vessel instead of the term “reactor” present in the claims.  There is an explicit teaching of a two-stage treatment with sodium sulfite family of chemicals once in an impregnation vessel prior to refining and then once again in the refiner itself.
The difference is that Rahkila teaches that the sodium sulfite family of chemicals can be utilized while the instant application states that a mixture of sodium sulphite and sodium bisulphite is utilized.
In this regards the Examiner introduced the Kindron reference to show that it is conventional to utilize the specific combination of sodium sulphite and sodium bisulphite in a two-stage pulping process.  Kindron also teaches a first stage of impregnating and then a second application of the chemicals in the grinder.  This has been shown to increase the brightness of the pulp and improve the higher yield than other forms of similar treatments.
Therefore, we have two references that teach a two-stage sodium sulfite impregnation both once before and during the grinding or refining stages.  The secondary reference teaches the advantages of utilizing the specific combination of sulfite mixture to have a known benefit of improved yield and brightness.  Therefore, it would be obvious to one of ordinary skill in the art to utilize the specific mixture of sodium sulfites as taught by Kindron in the Rahkila method which teaches the sodium sulfite family of chemicals but is silent to the specifics.  The Examiner has not errored in making a prima facie case of obviousness by the presentation of the teachings of the references. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the teachings of the pH range have not been taught as well.  Applicant is arguing that the specific ranges are at the same locations of a reactor and a refiner.  Applicant also argues that “enormous cost savings” are achieved by this method and that neither reference addresses these cost savings while [0005] states that there is an enormous cost savings due to an elongating service life of the apparatus.
In this regard, the Examiner respectfully disagrees.  To start with, the benefit of enormous cost savings is not in the claims, and therefore does not to be addressed by the references. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., extended life or enormous cost savings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims simply require that the chemicals fed to the reactor have a pH in the range of 6-7.5 and that the chemicals sent to the refiner have a pH of 4-5..5.  As long as this is taught it does not matter why the references teach to do this.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In this case, the primary reference is merely silent to the pH of the chemicals.  There is no teaching away or alternative consideration by the reference.   It is simply silent to this property.  The average artisan would have looked to the prior art to see what the conventional ranges would be and why.  As addressed above, the secondary reference teaches the same basic concept but is specific to the mixture of the sulfites and also gives guidance to the pH values that should be utilized.
Kindron teaches that the first step of the impregnation should preferably occur at a pH of 5-7 (page 2 line 74).  It also teaches that he additive without the alkaline additives would be at 4.5-5.  This second treatment is inline with the example given in example 14-15 to achieve the desired brightens.
There is a teaching of treating at two different stages, and that at the first (impregnation vessel) it is in the claimed range of 5-7, and that in a secondary reaction (in the grinder where the alkaline additive would not be necessary) the examples show a lower pH of 4.5-5 as a known and preferred range to arrive at a desired brightness (which happen to read on the claimed brightness ranges given in the dependent claim).  With all of this information provided, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the claimed pH ranges in the given locations according to the teachings of Kindron.
Applicant has amended claim 20 and added new claims 23-24.
Regarding the amendments to claim 20, all of them take place in the preamble.  When reading the preamble in the context of the entire claim, the new limitations are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The body of the rejection does not breath life into the new limitations.
Additionally, if these new limitations where given full patentable weight, they would raise other issues.  These new limitations provide a conclusionary statements of what occurs form the method, but provide no instruction to how this occurs.  The average artisan would therefore be left with one of two interpretations.  The first is that the avoiding or prevention of corrosion would naturally occur from following the actively claimed method steps.  This does not require it to be addressed as a reason for combination only that the simple act of following the actively claimed steps would make this end result happen.  The second interpretation is that the manner in which the corrosion is avoided is materially important, but the actively claimed steps are silent to this.  This would constitute a 112 rejection for omitting essential steps in a method.
For purposes of continued examination, the Examiner is operating with the fact that the limitation is within the preamble and omit essential steps to make the limitations accessible to the average artisan.
It is recommended to move these limitations into the body of the claims in an actively claimed manner to provide sufficient structure to the limitations. 
Regarding claims 23-24, these add this same concept to the body of the claim, but still have the 112 issue as stated above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  what actions constitute the “manner” in which the result of avoiding deposited and coating of the refiner plates are.
For purposes of continued examination it is assumed that if the actively claimed steps of providing the chemicals as the given pH occur, then the result of avoiding deposits would also occur.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rahkila, EP 0199481 (already of record) in view of Kindron et al, GB 1041995.
Regarding claims 5, 9-10, 17, 20, and 23-24 Rahkila teaches a method of making pulp form wood chips (see abstract) that include the steps of impregnating the material is chemicals in a first stage, then adding more chemical into the refining stage (see claim 1). Rahkila teaches the act of two stage impregnating with sodium sulfite family chemicals (page 5 line 4), once before refining and once during (see claim 1). And that the impregnation takes place at 80-100 degrees (se claim 5).
Rahkila teaches the basic overall concept of the claimed invention but is merely silent on a couple of elements.  See response to arguments above. These elements being that the chemicals are a mixture of sodium sulphite and sodium bisulphite (Rahkila teaches that the chemicals are primarily part of the sodium sulphite family, but otherwise provides no guidance), and is completely silent on the pH of the chemical additions.
In the same field of endeavor of treating wood fibers, Kindron teaches a method of treating wood fibers with a series of impregnation steps (page two talks about a first impregnation step and page 3 talks about the impregnation chemicals in the refining step) that includes sodium sulphite and sodium bisulphite (see example 1). Kindron further teaches that the desired pH of the first treatment is 5-7 (page 2 line 74), and that the bisulphite treatments are normally done at a pH of 4.5-5 (line 77). Furthermore examples 14-15 depict the bisulphite treatment at a pH of 4-5 with preferable brightness numbers.
One of ordinary skill in the art at the time of the invention would have found it obvious to utilize the combination of sodium sulphite and sodium bisulphite (as taught by Kindron in the Rahkila method as Rahkila is merely silent to the specific family members of sulphite to utilize and Kindron shows an advantageous brightness of the pulp form the combination of elements performed at the claimed pH ranges (around 7 for the first one and an increased brightness at around 4-5 int eh later examples). Additionally, finding the optimal ranges of a known element (the pH of the chemicals) is well within the ability of the average artisan unless a showing of criticality and unexpected results can be provided. Finding the optimal pH is simply routine optimization in view of the teaching of the refences pairs with basic engineering practice held by the average artisan.
Regarding claims 6-8, 18-19, and 21-22, The ranges of the pH are taught as argued above in the combination of Rahkila and Kindron and further stated that the optimal ranges would have been optimizable though routine experimentation as argued above.
Regarding claims 11-14, Both refences teach an impregnation temperature of the claimed ranges with a preferable range at around 100 C (claims 3 and 5 of Rahkila and examples of Kindron including example 15 which is at 110 c).
Regarding claims 10 and 15-16, Rahkila further teaches the pressure and quantity of the desired chemical cooking amounts (see page 5 and examples). While Rahkila teaches the amounts in the form of a percentage it is clear to an average artisan to be able to optimize the total amount of additives based on these basic teachings. As stated above, a showing of unexpected results based on a specific range would be considered if presented as official evidence

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748